Case 1:20-cr-00052-DLC Document 106 Filed 09/09/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN BEZSTRICT OF NEW YORK

 

 

 

 

— ea ee ee ee EE SEE EEE EE ee ee x
UNITED STATES OF AMERICA, : 20cr052 (DLC)
-y- ORDER
oe
HERMAN STEWARD, ; | espe soy
Defendant. LDOCUMENT

Woe x || ELECTRONICALLY FILED

DOC #: ce
DENISE COTE, District Judge: | DATE FILED: 414129 22_

 

 

 

 

 

Having received the Government’s letter of September 4,
2020 regarding the defendant’s medical condition, it is hereby

ORDERED that the Government’s letter of September 4 shail
be sealed.

IT IS FURTHER ORDERED that the Government shall submit a
further status report on the defendant’s medical condition no
later than October 1, 2020.

Dated: New York, New York
September 9, 2020

hi tatg te (iz
V,

DENISE COTE
United Btates District Judge

 
